Case 2:20-cv-06587-SB-ADS Document 69 Filed 01/27/21 Page 1 of 7 Page ID #:505
Case 2:20-cv-06587-SB-ADS Document 69 Filed 01/27/21 Page 2 of 7 Page ID #:506




 later impermissibly resell or distribute those reports to entities who likewise had no
 permissible purpose to use or obtain the reports. Id. ⁋⁋ 2, 4. In so doing, Plaintiff
 contends, Defendants violated Plaintiff’s privacy rights, as well as the privacy
 rights of similarly situated individuals. Id. ⁋ 5.

        Seven months before Plaintiff filed her Complaint, the Bureau of Consumer
 Financial Protection (Bureau) brought an enforcement action in which Defendants
 were among the roughly 25 named defendants. Bureau of Consumer Financial
 Protection v. Chou Team Realty LLC, et al., Case No. 8:20-cv-00043-SB-ADS
 (Bureau Action). In the operative complaint, the Bureau alleged violations of the
 FCRA, in addition to violations of the Consumer Financial Protection Act of 2010
 and the Telemarketing Sales Rule. Dkt. No. 38-5 (Bureau’s Second Amended
 Complaint (SAC)) ⁋⁋ 197-256.1 Defendant filed two separate motions to dismiss
 the Bureau Action, but both efforts failed. He filed his answer in that case in
 September 2020. Bureau Action, Dkt. No. 146 (Bureau Action Answer). Shortly
 after Plaintiff filed her Complaint, the Court determined the two matters were
 related. Dkt. No. 25.

        Defendant now asserts that Plaintiff’s Complaint should be dismissed as to
 him for the following reasons: (1) this suit is barred by the “prior pending action
 doctrine”; (2) Plaintiff’s claims are barred by collateral estoppel and res judicata;
 (3) the FCRA class action claim fails for myriad reasons, should be struck, and the
 UCL claim dismissed for want of supplemental jurisdiction; and (4) Plaintiff lacks
 Article III standing because she suffered no pecuniary injury. 2

          A.     The First-to-File Rule Does Not Warrant Dismissal.

       Defendant contends that this case ought to be dismissed because it is
 duplicative of the Bureau Action. Mot. at 6. He asserts that the “defendants in
 both cases are the same” and the issues are “identical.” Id. at 7. This, Defendant

 1
   Both Plaintiff and Defendant request that the Court take judicial notice of filings
 in the Bureau Action. Dkt. Nos. 38-3, 55-1. The Court does so without objection.
 2
   Defendant raised this final argument in his Reply (Dkt. No. 61); and the Court
 granted Plaintiff leave to file a sur-reply to address it. Dkt. Nos. 63, 64, 65 (Sur-
 Reply). The Court need not consider issues raised for the first time in a reply brief.
 Lentini v. Cal. Ctr. for the Arts, 370 F.3d 837, 843 n.6 (9th Cir. 2004).
 Nevertheless, Plaintiff had an opportunity to respond, and the Court will consider
 the argument.

 CV-90 (12/02)                    CIVIL MINUTES – GENERAL          Initials of Deputy Clerk VPC

                                            2
Case 2:20-cv-06587-SB-ADS Document 69 Filed 01/27/21 Page 3 of 7 Page ID #:507




 argues, “exceeds what the test requires” and warrants a dismissal of this action. Id.
 at 7-9.

        Even if Defendant’s characterization of the two cases were correct, 3 the first-
 to-file rule does not justify dismissal here. This rule applies “when a complaint
 involving the same parties and issues has already been filed in another district.”
 Kohn Law Grp., Inc. v. Auto Parts Mfg. Miss., Inc., 787 F.3d 1237, 1240 (9th Cir.
 2015) (internal citations omitted). The Ninth Circuit recently declined to address
 whether cases brought in the same district may be subject to the first-to-file rule.
 Dolores Press, Inc. v. Robinson, 766 F. App’x 461, 465-66 (9th Cir. 2019). But
 even if the first-to-file rule were applicable to cases filed in the same district, the
 Court would decline to exercise its discretion to dismiss the later-filed case.
 Plaintiff’s suit and the Bureau Action were formally related and are both before
 this Court, rendering moot Defendant’s concerns of “squander[ing] judicial
 resources and risk[ing] inconsistent rulings.” Mot. at 9.

          B.     No Judgment Bars Plaintiff’s Claims Against Defendant.

        Next, Defendant asserts that a stipulated final judgment in the Bureau Action
 (Dkt. No. 38-6) bars Plaintiff’s claims. Defendant conflates multiple arguments,
 contending both that “there is no ‘case or controversy’ under Article III . . .
 because the Prior Action Judgment has been entered regarding the same damages
 sought by Plaintiff” and that “principles of [collateral estoppel and res judicata]
 prevents [sic] Plaintiff from relitigating issues or claims relating to damages due to
 the entry of the Prior Action Judgment.” Mot. at 11-12. However, Defendant is
 not a party to the stipulated final judgment. Dkt. No. 38-6. Nor is he a party to
 any such judgment in the Bureau Action. To the contrary, the Bureau’s claims
 against Defendant are pending. See Bureau Action Answer (filed four months
 after the stipulated final judgment was entered). This judgment has no preclusive
 effect as it relates to standing, collateral estoppel, or res judicata. 4


 3
  The parties and relief sought materially differ. Compare Compl. ⁋⁋ 8, 67, Prayer
 for Relief with Bureau’s SAC ⁋ 8, Demand for Relief.
 4
  Defendant relies on dicta from Cooper v. Fed. Reserve Bank of Richmond, 467
 U.S. 867 (1984), a case examining whether a judgment in a class action precludes a
 class member from maintaining a subsequent civil action alleging an individual
 claim. Id. at 869. The Bureau Action is an enforcement action—not a class action.
 Cooper is inapposite.

 CV-90 (12/02)                    CIVIL MINUTES – GENERAL           Initials of Deputy Clerk VPC

                                            3
Case 2:20-cv-06587-SB-ADS Document 69 Filed 01/27/21 Page 4 of 7 Page ID #:508




          C.     Plaintiff’s Class Allegations Survive a Motion to Strike.

         Defendant contends that Plaintiff has not sufficiently alleged a class and
 that, in any event, a class action is not a “superior” method of resolving the issues
 in this case. 5 He moves to strike Plaintiff’s class action claim under the FCRA.

        While courts may strike class allegations, “it is in fact rare to do so in
 advance of a motion for class certification.” Cholakyan v. Mercedes-Benz USA,
 LLC, 796 F. Supp. 2d 1220, 1245 (C.D. Cal. 2011) (collecting cases). “As a
 practical matter, the court’s determination under [Rule 23(c)(1)] usually should be
 predicated on more information than the complaint itself affords. Thus, courts
 frequently have ruled that discovery relating to the issue whether a class action is
 appropriate needs to be undertaken before deciding whether to allow the action to
 proceed on a class basis.” Wright & Miller, Fed. Prac. & Proc. Civ. § 1785.3 (3d
 ed. 2020).

         Defendant makes the following arguments: (1) the proposed class definition
 is “untenable and too indefinite to survive the pleadings stage because it expressly
 depends on a particular and peculiar state of mind,” Mot. at 15; (2) “superiority of
 the class action device is lacking,” id. at 16; and (3) the Bureau Action serves to
 provide remedies to Plaintiff and the purported class and also bars the class claims
 because Plaintiff “cannot eliminate the risk of inconsistent or varying adjudications
 [or] . . . the risk of adjudications of unrepresented members” in the Bureau Action,
 id. at 18. 6 The Court addresses each argument in turn.




 5
  Included in this section—without much, if any, analysis—is Defendant’s claim
 for dismissal under Rule 12(b)(7) and Rule 19 for failure to join indispensable
 parties (i.e., certain “student loan consolidation entities”). Mot. at 18-19. But
 Defendant has not shown that these unnamed entities are indispensable parties.
 6
   In the event that he prevailed on any of his arguments to strike the FCRA claim,
 Defendant sought to have the UCL claim dismissed under 28 U.S.C. § 1367 (the
 supplemental jurisdiction statute). Mot. at 18, 20. Because Plaintiff’s FCRA claim
 remains in this case (see discussion infra), there is no basis for the Court to dismiss
 the related UCL claim.

 CV-90 (12/02)                     CIVIL MINUTES – GENERAL          Initials of Deputy Clerk VPC

                                             4
Case 2:20-cv-06587-SB-ADS Document 69 Filed 01/27/21 Page 5 of 7 Page ID #:509




                 1.    The Class Definition

        First, Defendant has not shown that the proposed class definition “depends
 on a particular and peculiar state of mind.” Mot. at 15. The Complaint defines the
 class as follows:

          All persons in the United States who: (1) from a date two years prior
          to the filing of the initial complaint in this action to the date notice is
          sent to the Class; (2) Defendants obtained a consumer report about;
          (3) through Lend Tech’s Experian account; (4) where the purported
          permissible purpose for obtaining and using the consumer report was
          the same as the purported permissible purpose that was claimed to
          obtain Plaintiff’s consumer report.

 Compl. ⁋ 67. Defendant points to the phrase “the purported permissible purpose
 for obtaining and using the consumer report,” Mot. at 15, but this relates to
 Defendants’ claimed permissible purpose—not to an individual class member’s
 state of mind. The FCRA identifies the specific circumstances in which a
 consumer credit report may be furnished. 15 U.S.C. § 1681b(a). These are referred
 to as “permissible purposes.” See id. Reserving judgment on whether the class
 may be certified for the appropriate procedural stage of this case, the Court is not
 presently persuaded that “no class action can possibly be maintained on the face of
 the pleading.” Pepka v. Kohl’s Dep’t Stores, Inc., 2016 WL 8919460, at *1 (C.D.
 Cal. Dec. 21, 2016). Defendant’s Motion fails on this point.

                 2.    Superiority

         Defendant next claims that a class action is not the “superior” vehicle for
 Plaintiff and similarly situated class members to seek relief and argues that the
 Bureau Action effectively defeats class certification. He cites Kamm v. Cal. City
 Development Co., 509 F.2d 205, 212 (9th Cir. 1975), a case in which the court
 affirmed the district court’s finding that superiority was lacking because a state
 court administrative action had already obtained “[s]ignificant relief” on behalf of
 the putative class members. Plaintiff argues that the Bureau has obtained some
 relief from other defendants in the Bureau Action, but that she and nearly all
 putative class members would not be eligible to receive that relief. The Bureau
 Action seeks only to recoup moneys paid by consumers to student loan entities.
 See Dkt. 38-6 ⁋ 7(a). The judgment obtained by the Bureau will provide redress to
 “Affected Consumers,” defined as “all consumers who, since January 1, 2015,
 were charged fees by any of the Student Loan Debt Relief Companies.” Id.

 CV-90 (12/02)                        CIVIL MINUTES – GENERAL            Initials of Deputy Clerk VPC

                                                5
Case 2:20-cv-06587-SB-ADS Document 69 Filed 01/27/21 Page 6 of 7 Page ID #:510




 Plaintiff does not allege that she paid any fees. It further appears from the
 pleadings that fewer than one percent of the nearly 7 million people whose credit
 reports Defendants obtained paid any such fees. See Bureau’s SAC ⁋⁋ 58, 106,
 111. At the pleading stage, the Court cannot conclude that the class action vehicle
 fails the superiority test.7

                 3.    Risk Related to the Bureau Action

        Defendant also asserts that the Bureau Action risks inconsistent
 adjudications involving unrepresented class members. The risk does not exist
 because the two actions are before the same court. And to the extent there is any
 risk an adjudication of the FCRA claim in the Bureau Action against Defendant
 would redound to the benefit of an unrepresented class member (which seems
 unlikely if fewer than 1% of the consumers in the putative class would be eligible),
 this can be addressed through class definition at the appropriate time.

          D.     Plaintiff Has Article III Standing.

        In his Reply, Defendant raises a new theory in support of dismissal: that
 Plaintiff has not been injured and thus lacks Article III standing. Defendant’s
 argument is premised on a recent Ninth Circuit decision in a case involving the
 Fair Debt Collection Practices Act (FDCPA), Adams v. Skagit Bonded Collectors,
 LLC, 2020 WL 7055395 (9th Cir. Dec. 2, 2020). There, the court concluded that
 the plaintiff “has not alleged actual harm or a material risk of harm to the interests
 protected by the FDCPA.” Id. at *2. Defendant argues that Adams is analogous
 because “the plaintiff alleged the violation of a federal statute, the [FDCPA],
 without alleging any concrete, concomitant harm.” Reply at 2.

        The Adams holding is plainly inapplicable here. Indeed, Defendant
 troublingly ignores Ninth Circuit case law that is directly on point. In Nayab v.
 Capital One Bank (USA), N.A., 942 F.3d 480 (9th Cir. 2019), the Ninth Circuit
 addressed whether a consumer suffers a concrete injury “when a third-party obtains
 her credit report for a purpose not authorized by the [FCRA.]” Id. at 489. The
 Nayab court concluded that a consumer who alleges a violation of Section
 1681b(f)(1)—the same provision at issue here—has alleged a concrete injury.

 7
   Defendant’s argument that Plaintiff “will not be able to establish adequacy . . . as
 the action . . . duplicates claims and remedies that are already available to Plaintiff
 and other class members in the Prior Action” fails for similar reasons. Mot. at 18.

 CV-90 (12/02)                      CIVIL MINUTES – GENERAL         Initials of Deputy Clerk VPC

                                              6
Case 2:20-cv-06587-SB-ADS Document 69 Filed 01/27/21 Page 7 of 7 Page ID #:511




 “[E]very violation invades the consumer’s privacy right that Congress sought to
 protect in passing the FCRA . . . and the Plaintiff ‘need not allege any further harm
 to have standing.’” Id. at 490 (internal citations omitted). Plaintiff has standing,
 and Defendant’s argument to the contrary flies in the face of controlling law.

                                   CONCLUSION

        The Court finds no valid grounds in the Motion to dismiss or strike any
 portion of Plaintiff’s Complaint. Though Defendant seeks a stay—a request he
 made for the first time in his Reply—his concerns about “inconsistent rulings and
 further waste of judicial resources” are unfounded. Reply at 7; see discussion
 supra. The Court declines to impose a stay. The Motion is DENIED.




 CV-90 (12/02)                    CIVIL MINUTES – GENERAL          Initials of Deputy Clerk VPC

                                            7
